         Case 1:19-cr-00725-JPO Document 208 Filed 08/26/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
osed                                                  Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      August 26, 2021

BY ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Lev Parnas and Andrey Kukushkin, S3 19 Cr. 725 (JPO)

Dear Judge Oetken:

       The Government writes to notify the Court that today, a Grand Jury sitting in Manhattan
returned a superseding indictment in the above-captioned case (the “S3 Indictment”). The
Government respectfully submits this letter to identify the differences between the charges
contained in the S3 Indictment and the charges contained in the prior indictment. As discussed
below, the S3 Indictment does not add new charges and will not result in production of any new
discovery or disclosures. Rather, the S3 Indictment only makes organizational and minor wording
changes, and is limited to the defendants and charges that will be the subject of the upcoming trial.

        Count One of the S3 Indictment charges Lev Parnas and Andrey Kukushkin with
conspiracy to make contributions by a foreign national, in violation of 18 U.S.C. § 371 and 52
U.S.C. §§ 30121, 30122, and 30109(d)(1)(A) and (D). Count One of the S3 Indictment is identical
to Count Four of the prior indictment, except that the objects of the alleged conspiracy in paragraph
1 have been reordered. Count Two of the S3 Indictment charges Parnas with solicitation of a
contribution by a foreign national, in violation of 52 U.S.C. §§ 30121 and 30109(d)(1)(A), and 18
U.S.C. § 2. Count Two of the S3 Indictment is identical to Count Five of the prior indictment.
Count Three of the S3 Indictment charges Parnas and Kukushkin with making a contribution by a
foreign national, in violation of 52 U.S.C. §§ 30121 and 30109(d)(1)(A), and 18 U.S.C. § 2. Count
Three of the S3 Indictment is identical to Count Six of the prior indictment. Count Four of the S3
Indictment charges Parnas with conspiracy to make contributions in the name of another, in
violation of 18 U.S.C. § 371 and 52 U.S.C. §§ 30122 and 30109(d)(1)(A) and (D). Count Four of
the S3 Indictment is identical to Count One of the prior indictment, except that the objects of the
alleged conspiracy in paragraph 5 have been reordered and the language describing the overt acts
in paragraph 6 has been revised. Count Five of the S3 Indictment charges Parnas with false
statements to the Federal Election Commission, in violation of 18 U.S.C. §§ 1001(a)(2) and 2.
Count Five of the S3 Indictment is identical to Count Two of the prior indictment. Count Six of
         Case 1:19-cr-00725-JPO Document 208 Filed 08/26/21 Page 2 of 2

                                                                                           Page 2


the S3 Indictment charges Parnas with falsification of records, in violation of 18 U.S.C. §§ 1519
and 2. Count Six of the S3 Indictment is identical to Count Three of the prior indictment.

        While the S3 Indictment does not contain Count Seven of the prior indictment, which
charged Parnas with conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, because
that charge was previously severed. The Government intends to proceed on that charge against
Parnas at a future trial.

        The S3 Indictment adds no new charges or allegations, and in no way reflects any change
to the conduct that will be the subject of trial. The S3 Indictment will not result in any new
discovery or disclosures that were not already previously made or being made.

        The Government respectfully requests that the Court schedule the defendants’ arraignment
on the S3 Indictment at the final pretrial conference and exclude time, pursuant to the Speedy Trial
Act, from today until the date of trial so that the parties can prepare for trial.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney
                                              Southern District of New York


                                          By: /s
                                             Aline Flodr
                                             Nicolas Roos
                                             Hagan Scotten
                                             Assistant United States Attorneys
                                             (212) 637-1110 / -2421 / -2410

Cc:    Defense counsel (by ECF)
